IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
NO. 5:18-CR-00416-H-2

 

UNITED STATES OF AMERICA
Vv.

QUINDARIUS DANTE RAINEY

ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on
November 12, 2019 to a violation of 18 U.S.C. §§ 922(g) and 924, and further evidence
of record and as presented by the Government, the Court finds that the following
personal property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(1), to wit:

e Glock, Model 19 9mm pistol bearing the serial number BDMD882, and
e Any and all ammunition seized; and

WHEREAS, by virtue of said finding, the United States is now entitled to
possession of said personal property, pursuant to Fed. R. Crim. P.. 82.21 6)(3);

It is hereby ORDERED, ADJUDGED and DECREED:

1. That based upon the Guilty Plea as to the defendant, the United States is
hereby authorized to seize the above-stated personal property, and it is hereby
forfeited to the United States for disposition in accordance with the law, including
destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3)._ In accordance with Fed. R.

Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

1
2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B).

SO ORDERED. This Z2 day of 7247, 2020.

MALCOLM4. HOWARD
Senior United States District Judge
